Citation Nr: 1719335	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-18 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension by reason of being in need of the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from April 1944 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision of March 2010 of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.

The issue was previously remanded by the Board in July 2011 to allow the RO to issue a statement of the case (SOC).  Thereafter, the RO issued a SOC in January 2013, and the Veteran filed a substantive appeal in March 2013.  As such, the issue is properly before the Board.

Per the Veteran's request, he was scheduled for a Travel Board hearing; however, prior to hearing scheduled for November 2016, he submitted a statement indicating his desire to cancel his hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to obtain updated financial data from the Veteran and his spouse.  

Basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3 (a)(3).  To be eligible for pension, the Veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3 (a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

As the Veteran served during the World War II era and is over the age of 65, he meets the first two criteria for establishing eligibility for nonservice-connected improved pension.  However, as is pertinent here, such veterans must also meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. § 3.3 (a)(3) (2016).

As noted, the Board finds that a remand is warranted in order to obtain updated financial data from the Veteran and his spouse.  In February 2009, the Veteran submitted a VA Form 21-0516 (Improved Pension Eligibility Verification Report).  In this form, the Veteran indicated that he was receiving $570 from Social Security and $128 from the National Maritime Union.  His spouse was also noted to receive $20,800 from gross wages from employment (babysitting).  The most recent financial information is an untitled print-out from 2009 (document in VBMS dated 6/27/12), which shows that the Veteran was receiving $684 a month from Social Security (or $8,208 annually), which is below the MAPR for 2009.  However, the 2009 print-out also shows that the Veteran's spouse was receiving $20,800 of income in wages annually; thus, combining the Veteran's social security income and his spouse's income, the amount exceeded the MAPR for 2009.  

Given that the last financial disclosure from the Veteran was over 8 years ago, and the possibility that his spouse may have retired or changed employment, the Board finds that the Veteran should submit a new VA Form 21-0516 to confirm his and spouse's current income.  

Further, in his May 2010 Notice of Disagreement, the Veteran indicated that his cost for "housebound aid & attendance care for the year" was $15,996.  However, the Veteran did not submit any documentation regarding these expenses.  The record does contain a May 2010 memorandum from, what appears to be, the Veteran's caregiver (signature is illegible).  However, although this individual indicated that the Veteran was charged $791 a month for "caregiving," no medical services were provided.  As such, on remand, the Veteran should be asked to submit a completed VA Form 21-8416, Medical Expense Report, to assist in determining the amount of unreimbursed medical expenses, if any.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with Spouse) and VA Form 21-8416, Medical Expense Report, for the purposes of verifying income and itemizing medical expenses from January 1, 2010, to the present.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated SSOC, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

